DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma (JP 2012201857) [IDS 12/15/21].  An English machine translation was used for citation.
Regarding claims 1-6, 8-9 and 16-17:  Honma (JP ‘857) discloses polybutylene terephthalate (PBT) resin compositions [0001], wherein Example 1 [Ex. 1; 0130-0132, 0134; Table 1, Ex. 1] contains 100 parts (A-1) (PBT; intrinsic viscosity of 0.85 dl/g [0104]), 5 parts (B-1 (1)) (ethylene/methacrylate/glycidyl methacrylate copolymer; 67/27/6 [0108]), 5 parts (B-2 (1)) (maleic anhydride graft modified ethylene-butene copolymer [0110]), 1.5 parts PET (C) (polyethylene terephthalate [0055, 0067, 0113]), 50 parts (D) (glass fibers [0114]) and 0.5 parts (E) (novolac epoxy [0115]) (corresponding to a weight ratio of (B-1 (1)):(B-2 (1)) of 1:1; ~ 98.5 wt% PBT and 1.5 wt% PET} [Ex. 1; 0130-0132, 0134; Table 1, Ex. 1].
The claimed effects and physical properties, i.e. a dart drop height of about 70 cm to about 90 cm, at which cracks are generated on a 2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test [instant claim 1]; a dart drop height of about 65 cm to about 85 cm, at which cracks are generated on a 3.2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test after the specimen is dipped in a 68 wt% phosphoric acid solution for 3 minutes [instant claim 1]; the thermoplastic resin composition has a dart drop height of about 75 cm to about 90 cm, at which cracks are generated on a 2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test and a dart drop height of about 70 cm to about 85 cm, at which cracks are generated on a 3.2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test after the specimen is dipped in a 68 wt% phosphoric acid solution for 3 minutes [instant claim 16], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 12:  Honma (JP ‘857) discloses injection molding the composition [0120; 0132; Ex. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma (JP 2012201857) [IDS 12/15/21] (English machine translation was used for citation) as applied to claim 1 above.
Regarding claim 7:  Honma (JP ‘857) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein the elastomer having the glycidyl group [0040-0048] can contain methyl acrylate and butyl acrylate as the acrylic acid ester [0045]; i.e. exchange butyl acrylate for methyl acrylate to afford ethylene/butyl acrylate/glycidyl methacrylate copolymer.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). [see MPEP 2144.06].

Allowable Subject Matter
Claims 18-19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Honma (JP 2012201857) does not disclose PET having an intrinsic viscosity of about 0.5 to 1.5 dl/g.

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. The rejection of claims based upon Honma (JP 2012201857) is maintained.
Honma (JP ‘857) was relied on for disclosing Example 1 [Ex. 1; 0130-0132, 0134; Table 1, Ex. 1] containing 100 parts (A-1) (PBT; intrinsic viscosity of 0.85 dl/g [0104]), 5 parts (B-1 (1)) (ethylene/methacrylate/glycidyl methacrylate copolymer; 67/27/6 [0108]), 5 parts (B-2 (1)) (maleic anhydride graft modified ethylene-butene copolymer [0110]), 1.5 parts PET (C) (polyethylene terephthalate [0055, 0067, 0113]), 50 parts (D) (glass fibers [0114]) and 0.5 parts (E) (novolac epoxy [0115]) (corresponding to a weight ratio of (B-1 (1)):(B-2 (1)) of 1:1; ~ 98.5 wt% PBT and 1.5 wt% PET} [Ex. 1; 0130-0132, 0134; Table 1, Ex. 1].
The claimed effects and physical properties, i.e. a dart drop height of about 70 cm to about 90 cm, at which cracks are generated on a 2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test [instant claim 1]; a dart drop height of about 65 cm to about 85 cm, at which cracks are generated on a 3.2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test after the specimen is dipped in a 68 wt% phosphoric acid solution for 3 minutes [instant claim 1]; the thermoplastic resin composition has a dart drop height of about 75 cm to about 90 cm, at which cracks are generated on a 2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test and a dart drop height of about 70 cm to about 85 cm, at which cracks are generated on a 3.2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test after the specimen is dipped in a 68 wt% phosphoric acid solution for 3 minutes [instant claim 16], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
 “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)) [see MPEP 2112].
The declaration under 37 CFR 1.132 filed 5/23/22 is insufficient to overcome the rejection of claims 1-16 based upon Honma (JP 2012201857) as set forth in the last Office action because:  The declaration does not provide evidence that Ex. 1 of Honma (JP ‘857) (i.e. containing 1.5 parts PET having an intrinsic viscosity of 0.1 dl/g) does not possess a dart drop height of about 70 cm to about 90 cm, at which cracks are generated on a 2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test; a dart drop height of about 65 cm to about 85 cm, at which cracks are generated on a 3.2 mm thick specimen when a 500 g dart is dropped thereon in a DuPont drop test after the specimen is dipped in a 68 wt% phosphoric acid solution for 3 minutes.  The examiner takes the position that the presence of 1.5 parts PET having an intrinsic viscosity of 0.1 dl/g in Supplemental Comparative Example 1 does show a lower impact resistance of 66 cm and chemical resistance of 59 cm when compared to instant Ex. 2 (85 cm and 80 cm, respectively), however, the term about 70 cm allows for values slightly less than 70 cm (ex. 66 cm), and the term about 65 cm allows for values slightly less than 65 cm (ex. 59 cm.  Therefore, the declaration does not provide evidence that Supplemental Comparative Example 1 (with 1.5 parts PET having an intrinsic viscosity of 0.1 dl/g) has an impact resistance that is not about 70 cm and chemical resistance that is not about 65 cm.  Additionally, evidence {data} would need to be provided showing the composition of Ex. 1 disclosed by Honma (JP ‘857) does not necessarily or inherently possess the characteristics of the claimed product, as Supplemental Comparative Example 1 does not correspond to Ex. 1 of by Honma (JP ‘857).
Evidence of secondary considerations, such as unexpected results or commercial success, is irrele-vant to 35 U.S.C. 102 rejections and thus cannot over-come a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973) [see MPEP 2131.04].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767